Case 8:19-cv-00306-JLS-DFM Document 1 Filed 02/15/19 Page 1 of 7 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Ray Ballister, Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 
                             UNITED STATES DISTRICT COURT

                               CENTRAL DISTRICT OF CALIFORNIA


          Nehemiah Kong,                             Case No.

                  Plaintiff,
                                                  Complaint For Damages And
            v.                                       Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
          1933 North Placentia Avenue,               Act; Unruh Civil Rights Act
       LLC, a California Limited Liability
          Company; and Does 1-10,

                  Defendants.


              Plaintiff Nehemiah Kong complains of 1933 North Placentia Avenue,

      LLC, a California Limited Liability Company; and Does 1-10 (“Defendants”),

      and alleges as follows:


          PARTIES:

          1. Plaintiff is a California resident with physical disabilities. He is a

      paraplegic who suffers from Polio. He uses a wheelchair for mobility. He has a

      specially equipped van with a ramp that deploys out of the passenger side of

      his van.

          2. Defendant 1933 North Placentia Avenue, LLC owned the real property

                                                
                                                 
      Complaint
      
Case 8:19-cv-00306-JLS-DFM Document 1 Filed 02/15/19 Page 2 of 7 Page ID #:2
      

    located at or about 1933 N. Placentia Avenue, Fullerton, California, in
    February 2019.
        3. Defendant 1933 North Placentia Avenue, LLC owns the real property
    located at or about 1933 N. Placentia Avenue, Fullerton, California, currently.
        4. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       5. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       6. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.




                                                
                                                 
      Complaint
      
Case 8:19-cv-00306-JLS-DFM Document 1 Filed 02/15/19 Page 3 of 7 Page ID #:3
      

        FACTUAL ALLEGATIONS:
        8. Plaintiff went to the property in February 2019 with the intention to
    avail himself of its goods or services at Firestone motivated in part to
    determine if the defendants comply with the disability access laws.
        9. Firestone is a facility open to the public, a place of public
    accommodation, and a business establishment.
        10.Parking spaces are one of the facilities, privileges, and advantages
    offered by Defendants to patrons of Firestone.
        11.Unfortunately, even though there was a parking space marked and
   reserved for persons with disabilities in the parking lot serving Firestone, the
   van parking stall and access aisle were not level with each other because there
   was a built up curb ramp running into the access aisle.
       12.This curb ramp caused slopes greater than 2.1%.
       13.Currently, the van parking stall and access aisle are not level with each
   other.
       14.Plaintiff personally encountered this barrier.
       15.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.
       16.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       17.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       18.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous


                                              
                                               
      Complaint
      
Case 8:19-cv-00306-JLS-DFM Document 1 Filed 02/15/19 Page 4 of 7 Page ID #:4
      

    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        19.For example, there are numerous paint/stripe companies that will come
    and stripe a level parking stall and access aisle and install proper signage on
    rapid notice, with very modest expense, sometimes as low as $300 in full
    compliance with federal and state access standards.
        20.Plaintiff will return to Firestone to avail himself of its goods or services
    and to determine compliance with the disability access laws. He is currently
    deterred from doing so because of his knowledge of the existing barriers. If the
   barriers are not removed, the plaintiff will face unlawful and discriminatory
   barriers again.
       21.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       22.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       23.Under the ADA, it is an act of discrimination to fail to ensure that the


                                                
                                                 
      Complaint
      
Case 8:19-cv-00306-JLS-DFM Document 1 Filed 02/15/19 Page 5 of 7 Page ID #:5
      

    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,     services,   facilities,   privileges,    advantages,   or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals
                with disabilities. 42 U.S.C. § 12183(a)(2).
       24.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. Specifically, built up curb ramps are not permitted to project
   into access aisles and parking spaces. Id. No more than a 1:48 slope is


                                              
                                               
      Complaint
      
Case 8:19-cv-00306-JLS-DFM Document 1 Filed 02/15/19 Page 6 of 7 Page ID #:6
      

    permitted. 2010 Standards § 502.4.
        25.Here, the failure to provide a level van parking stall is a violation of the
    law.
        26.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
    1991 Standards.
        27.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       28.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       29.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       30.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       31.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.


                                               
                                                
      Complaint
      
Case 8:19-cv-00306-JLS-DFM Document 1 Filed 02/15/19 Page 7 of 7 Page ID #:7
      

        32.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
 
              PRAYER:
              Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
            1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.
           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: February 12, 2019             CENTER FOR DISABILITY ACCESS

                                           By:

                                        ____________________________________
                                              Chris Carson, Esq.
                                                 Attorney for plaintiff








                                                 
                                                  
      Complaint
      
